EXHIBIT 21 – SUBSIDIARIES OF OUR COMPANY AMERICAN AXLE & MANUFACTURING HOLDINGS, INC. Organized % Owned by Under Immediate Subsidiary Laws of (1) Parent American Axle & Manufacturing Holdings, Inc. Delaware American Axle & Manufacturing, Inc. Delaware 100% Colfor Manufacturing Inc. Delaware 100% MSP Industries Corporation Michigan 100% MSP Team LLC Michigan 99%(2) Oxford Forge, Inc. Delaware 100% AAM International Holdings, Inc Delaware 100% AAM Comercio e Participacoes Ltda. Brazil 99.99%(2) AAM do Brasil Ltda Brazil 99.23% AAM Mauritius Holdings Ltd Mauritius 100% Changshu AAM Automotive Driveline High Technology Manufacturing Co., Ltd. China 100% Asia Pacific Office Branch, (Tokyo, Japan) Japan 100% China Representative Office, (Shanghai, China) China 100% American Axle & Manufacturing Korea, Inc. Korea 100% AAM Services India Private Ltd. India 99%(2) AAM Poland Sp. z o. o. Poland 100% AAM Poland Production Sp. z o. o. Poland 99%(2) Albion Automotive (Holdings) Limited Scotland 100% Albion Automotive Limited Scotland 100% AAM Europe GmbH Germany 100% AAM Sona Axle Private Limited India 100% American Axle & Manufacturing (Thailand) Co., Ltd. Thailand 100% AAM Luxembourg S.á r.l. Luxembourg 100% AAM International S.á r.l. Luxembourg 100% AAM Mexico Holdings LLC Delaware 100% American Axle & Manufacturing de Mexico Holdings S. de R.L. de C.V. Mexico 99.99%(2) Guanajuato Gear & Axle deMexico S. de R.L. de C.V. Mexico 99.99%(2) American Axle & Manufacturing de Mexico S. de R.L. de C.V. Mexico 99.99%(2) AAM Maquiladora Mexico S. de R.L. de C.V. Mexico 99.99%(2) (1) All subsidiaries set forth herein are reported in our financial statements through consolidations; there are no subsidiaries omitted from this list. (2) Remaining shares owned by the Company or its subsidiaries.
